DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6,7,14,18  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8,350,370 B2 to Chan et al., “Chan”.
Regarding claim 1, Chan discloses a LED device (e.g. FIG. 4, FIG. 7), comprising 
a bracket (FIG. 4 bracket 52a, column 6 lines 4-16), 
a LED chip (56) and 
an encapsulation layer (FIG. 7 encapsulant 108, column 9 line 65 to column 10 line 34);

wherein the encapsulation layer (108) encases the LED chip and encapsulates the LED chip in the reflective cup, the encapsulation layer has a top surface (106) of the encapsulation layer, the top surface of the encapsulation layer (106) is located above a top surface of the reflective cup (102), and the top surface of the encapsulation layer (106) is a lens curved surface (as pictured);
wherein in an on-state of the LED chip, the LED device has a plurality of virtual cross sections (e.g. FIG. 11 and FIG. 12) passing through a geometrical center of the LED chip and perpendicular to a top surface of the bracket.
Chan fails to clearly state wherein in at least one of the plurality of virtual cross sections of the LED device, the LED device has luminous efficiency greater than or equal to 95% within a beam angle of at least 60°.
However, Chan teaches widening the luminous efficiency (e.g. FIG. 11 emission curve 124) including wherein the device appears to have a luminous efficiency is greater than or equal to approximately 95% within a beam angle of at least 60° (e.g. FIG. 17 emission curve 190).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan with the emission characteristics as claimed as suggested by Chan in order to tune (e.g. column 4 lines 38-66, column 10 lines 35-47, column 12 line 36 to column 13 line 22) the LED for light emission such as for displays where a user may not be directly in front of the display (column 2 lines 21-59) by exhibiting improved wide angle far field patterns (column 2 lines 63-67, column 3 lines 1-2,5-18) and/or provide for more reliable operation (column 3 lines 2-4) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the sidewall angles and relative dimensions determine the luminous efficiency over beam angle which is the wide-angle emission making the dimensions a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 2, although Chan generally yields the LED device according to claim 1, Chan similarly fails to clearly state wherein in at least one of the plurality of virtual cross sections of the LED device, the LED device has luminous efficiency greater or equal to 90% within a beam angle of at least 70°.
However, Chan teaches widening the luminous efficiency (e.g. FIG. 11 emission curve 124) including wherein the device appears to have a luminous efficiency is greater than or equal to approximately 95% within a beam angle of at least 60° (e.g. FIG. 17 emission curve 190).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan with the emission characteristics as claimed as suggested by Chan in order to tune (e.g. column 4 lines 38-66, column 10 lines 35-47, column 12 line 36 to column 13 line 22) the LED for light emission such as for displays where a user may not be directly in front of the display (column 2 lines 21-59) by exhibiting improved wide angle far field patterns (column 2 lines 63-67, column 3 lines 1-2,5-18) and/or provide for more reliable operation (column 3 lines 2-4) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the sidewall angles and relative dimensions determine the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 3, Chan generally yields the LED device according to claim 1, and Chan further teaches wherein the bracket has a long edge (e.g. FIG. 3 width 60a) and a short edge (e.g. FIG. 3 width 60b) adjacent to each other, and a cross section of the LED device passing through the geometric center of the LED chip, perpendicular to the top surface of the bracket and parallel to the long edge of the bracket serves as a reference cross section for the plurality of virtual cross sections, the reference cross section is at an angle of 0°.
Chan similarly fails to clearly state wherein in each virtual cross section of the LED device forming an included angle in a range of [60°, 120°] with the reference cross section, the LED device has luminous efficiency greater than or equal to 95% within the beam angle of at least 60°.
However, Chan teaches widening the luminous efficiency (e.g. FIG. 11 emission curve 124) including wherein the device appears to have a luminous efficiency is greater than or equal to approximately 95% within a beam angle of at least 60° (e.g. FIG. 17 emission curve 190).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan with the emission characteristics as claimed as suggested by Chan in order to tune (e.g. column 4 lines 38-66, column 10 lines 35-47, column 12 line 36 to column 13 line 22) the LED for light emission such as for displays where a user may not be directly in front of the display (column 2 lines 21-59) by exhibiting improved wide angle far field patterns (column 2 lines 63-67, column 3 lines 1-2,5-18) and/or provide for more reliable operation (column 3 lines 2-4) and since it has been held that “where the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the sidewall angles and relative dimensions determine the luminous efficiency over beam angle which is the wide-angle emission making the dimensions a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 4, although Chan generally yields the LED device according to claim 1, Chan fails to clearly state wherein on the plurality of virtual cross sections, the beam angle of the LED device is in direct proportion to a length of a projection of the top surface of the encapsulation layer on the top surface of the bracket.
However, Chan teaches modifying the shape of the encapsulant to have a longer cross section length (e.g. FIG. 8 length) in order to increase wide angle light emission (column 10 lines 5-34)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan with the encapsulant characteristics as claimed as suggested by Chan in order to tune (e.g. column 4 lines 38-66, column 10 lines 35-47, column 12 line 36 to column 13 line 22) the LED for light emission such as for displays where a user may not be directly in front of the display (column 2 lines 21-59) by exhibiting improved wide angle far field patterns (column 2 lines 63-67, column 3 lines 1-2,5-18) and/or provide for more reliable operation (column 3 lines 2-4) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the relative dimensions determine the luminous efficiency In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 6, Chan generally yields the LED device according to claim 1, and Chan further teaches (FIG. 3) wherein a rim of the reflective cup has a shape of a rectangle (60a, 60b) with rounded comers.
Chan fails to clearly state wherein when the rim of the reflective cup has the shape of the rectangle or the rectangle with rounded corners, the rim has a width-to-length ratio in a value range of [0.75, 1].
However, Chan teaches wherein the reflective cup 54 has also has a bottom surface 60 that is longer in a first direction 60a compared to a second orthogonal direction 60b.  In one embodiment the first direction 60a is approximately 10% or more in length than the second orthogonal direction 60b.  In other embodiments the first direction 60a is approximately 20% or more in length than the second orthogonal direction 60b.  In still other embodiments, the first direction 60a can be 30% or more than the orthogonal direction 60b.  In one embodiment, the first direction is approximately 0.9 mm and the orthogonal direction is approximately 0.65 mm (column 8 lines 25-42, wherein 0.65/0.9 = .72.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan with the emission characteristics as claimed as suggested by Chan in order to tune (e.g. column 4 lines 38-66, column 10 lines 35-47, column 12 line 36 to column 13 line 22) the LED for light emission such as for displays where a user may not be directly in front of the display (column 2 lines 21-59) by exhibiting improved wide angle far field patterns (column 2 lines 63-67, column 3 lines 1-2,5-18) and/or provide for more reliable operation (column 3 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the relative dimensions determine the luminous efficiency over beam angle which is the wide-angle emission making the dimensions a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 7, although Chan generally yields the LED device according to claim 6, and Chan fails to clearly teach wherein when the rim of the reflective cup has the shape of the rectangle with rounded corners, the rim of the reflective cup has a long edge having a length in a value range of [1.9 mm, 2.1 mm] and a short edge having a length in a value range of [1.5 mm, 1.7 mm]; wherein the bracket has a long edge having a length in a value range of [2.1 mm, 2.3 mm] and a short edge having a length in a value range of [1.55 mm, 1.8 mm].
However, Chan teaches (e.g. FIG. 3) a long edge having a width 60a of 0.9 mm and a short edge (60b) having a length of approximately 0.65 mm (column 8 lines 1-15).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan with the dimensions as claimed as generally suggested by the ranges of Chan sincesince it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the dimensions of the reflector and bracket determine the size of the resulting light emitting diode package In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Regarding claim 14, Chan generally yields the LED device according to claim 1, and Chan does not clearly teach a glue dispensing process and therefore must inherently anticipate wherein when the encapsulation layer is formed through a glue dispensing process, a volume ratio of glue to the reflective cup is [2.83, 3.33] since the language “when” of claim 14 is limiting only if a glue dispensing process is used and must be considered optional language when a glue-dispensing process is not used.  See MPEP 211.04 for a discussion on optional and contingent limitations.

Regarding claim 18, although Chan generally yields the LED device according to claim 1.
Chan fails to clearly show a backlight module.
However, Chan teaches wherein the applications may include backlighting (column 13 lines 28-29).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan in a backlight module as suggested by Chan for light emission such as for displays where a user may not be directly in front of the display (column 2 lines 21-59) by exhibiting improved wide angle far field patterns (column 2 lines 63-67, column 3 lines 1-2,5-18) and/or provide for more reliable operation (column 3 lines 2-4).

Claims 5,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8,350,370 B2 to Chan et al., “Chan”, in view of U.S. Patent Number 6,274,890 B1 to Oshio et al., “Oshio”.
Chan generally yields the LED device according to claim 1, and Chan further teaches wherein the encapsulation layer (108) covers the top surface of the reflective cup (102) and covers an outer wall of the reflective cup at least in part.
Chan fails to clearly teach wherein the encapsulation layer covering the outer wall of the reflective cup has a thickness in a value range of (0 um, 200 um].
Oshio teaches wherein an encapsulation layer (9) covers the outer wall of a reflective cup (10A) in part and has a thickness (t) of approximately 2mm (column 6 lines 20-23).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan with the encapsulation layer as taught by Oshio in order to form an LED which is easily manufactured, which permits the lens to be made easily, and is improved in adherability and humidity resistance and reflecting efficiency (Oshio column 1 lines 58-64) and with a thickness within the claimed range since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness is determined by and determines the size of the light emitting diode package making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 15, although Chan generally yields the LED device according to claim 1, Chan fails to clearly teach together wherein the encapsulation layer comprises a first encapsulation layer in the reflective cup and a second encapsulation layer arranged on the first encapsulation layer, a notch is 
Oshio teaches wherein an encapsulation layer comprises a first encapsulation layer (5) in a reflective cup (10A) and a second encapsulation layer (9) arranged on the first encapsulation layer, and a notch (see Examiner-annotated figure below) is arranged on a periphery of the second encapsulation layer (9), and the top surface of the second encapsulation layer (9) is a lens curved surface (as pictured).

    PNG
    media_image1.png
    732
    695
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan with the encapsulation layer as taught by Oshio in order to form an LED which is easily manufactured, which permits the lens to be made easily, and is improved in adherability and humidity resistance and reflecting efficiency (Oshio column 1 lines 58-64)

Regarding claim 16, Chan in view of Oshio yields the LED device according to claim 15, and Oshio further teaches wherein a bracket step (see Examiner-annotated figure above) is arranged on the bracket (10) at a position corresponding to the notch.

 Chan in view of Oshio yields the LED device according to claim 15, and Oshio further teaches wherein the notch (see Examiner-annotated figure above) is on the same side as one of electrodes (21 or 22) of the LED device.

	
Claims 8,9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8,350,370 B2 to Chan et al., “Chan”, in view of U.S. Patent Application Publication Number 2008/0303040 A1 to Chou et al., “Chou”.
Regarding claim 8, Chan generally yields the LED device according to claim 1, and Chan further teaches (e.g. FIG. 3) wherein the bracket has a long edge (60a) and a short edge (60b) adjacent to each other, the reflective cup has a cup wall and a cup bottom (e.g. FIG. 4), an included angle is formed between a plane of the cup wall and a plane of the cup bottom.
Chan fails to clearly teach wherein the included angle is an included angle alpha on the long edge of the bracket and is an included angle beta on the short edge of the bracket, the included angle alpha is smaller than the included angle beta.
Chou teaches wherein an included angle is an included angle alpha (180° - beta = Applicant’s alpha) on a long edge of a bracket and is an included angle beta (180° - alpha = Applicant’s beta) on a short edge of the bracket, the included angle alpha is smaller than the included angle beta (as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan with the reflective cup as taught by Chou in order to optimize the emission pattern for different angles which is useful for backlight applications and the like (Chou ¶ [0003],[0006]-[0014]).  See also citation of pertinent art below, i.e. U.S. Patent Number 8,348,445 B2 to Nakanishi.

Chan in view of Chou yields the LED device according to claim 8, Chou fails to clearly teach wherein the included angle alpha is in a value range of [60°, 75°], and the included angle beta is in a value range of [70°, 85°].
However Chou teaches wherein an angle alpha may be approximately 42° (180° - 138°) and beta approximately 60° (180° - 120°) (¶ [0032]) and more generally wherein both are smaller than 90° (¶ [0029]) and optimizing the angles (¶ [0031],[0034]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan in view of Chou with the angles as claimed since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the angles alpha and beta determine the emission pattern making them result effective variables, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8,350,370 B2 to Chan et al., “Chan”, in view of U.S. Patent Application Publication Number 2014/0124812 A1 to Kuramoto et al., “Kuramoto”.
Regarding claim 10, although Chan generally yields the LED device according to claim 1, and Chan teaches wherein the LED may be blue (column 7 lines 18-23), Chan fails to clearly teach wherein the LED chip has a peak wavelength in a range of [440 nm, 470 nm].
Kuramoto teaches wherein a blue LED light has an emission peak at 460 mm (¶ [0143]).
Chan with the peak emission within the claimed range as taught by Kuramoto in order to select a wavelength for a desired emission color and/or to pair with a suitable phosphor (e.g. Kuramoto ¶ [0144]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the peak emission determines the phosphor selection and resulting color of emission making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Claims 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8,350,370 B2 to Chan et al., “Chan”, in view of U.S. Patent Number 5,055,892 to Gardner et al., “Gardner”.
Regarding claim 11, although Chan generally yields the LED device according to claim 1, Chan fails to clearly state wherein a vertical distance h2 between a highest point of the top surface of the encapsulation layer and the top surface of the bracket is in a value range of [0.3 mm, 0.8 mm].
Garner teaches wherein a vertical distance between a highest point of an encapsulant (15) and a bracket is about 1.12 mm (0.89 mm radius R plus 0.23 mm, column 6 lines 22-35) as well as optimizing the height (column 4 line 59 to column 2 line 21).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan with the dimensions as claimed as suggested by Gardner since it has been held that “where the general conditions of a claim are disclosed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the height determines and is determined by the shape of the reflective cup making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 12, although Chan generally yields the LED device according to claim 1, Chan fails to clearly anticipate wherein a ratio of a vertical distance h2 between a highest point of the top surface of the encapsulation layer and the top surface of the bracket to a depth hi of the reflective cup is in a range of [1.7, 2.3].
Garnder teaches wherein the ratio is 1.12mm/.71mm = 1.6 (wherein 1.12 = 0.89mm radius R plus 0.2 mm, depth of cup is 0.71mm, column 6 lines 22-35).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan with the dimensions as claimed as suggested by Gardner since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the height determines and is determined by the shape of the reflective cup making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8,350,370 B2 to Chan et al., “Chan”, in view of U.S. Patent Application Publication Number 2007/0205425 A1 to Harada, “Harada”.
Regarding claim 13, although Chan generally yields the LED device according to claim 1, Chan fails to clearly state wherein the encapsulation layer is formed through at least one of a glue dispensing process or an injection molding process.
Harada teaches wherein an encapsulant (34) may be formed through injection molding (¶ [0110]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chan using injection molding as exemplified by Harada in order to add a soft resin which adds thermal stress relaxation and can possibly prevent peeling (Harada Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Number 8,348,445 B2 to Nakanishi
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/               Primary Examiner, Art Unit 2891